United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
GENERAL SERVICES ADMINISTRATION,
REPRODUCTION & DISTRIBUTION
SERVICES, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-476
Issued: October 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 8, 2008 appellant filed a timely appeal from the July 22, 2008 merit
decision of the Office of Workers’ Compensation Programs concerning schedule award
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has more than a 55 percent permanent impairment of her
right arm and any permanent impairment of her left arm.
FACTUAL HISTORY
In July 1997, the Office accepted that appellant, then a 61-year-old former printing
specialist, sustained bilateral carpal tunnel syndrome due to the repetitive duties of her job.1 On
November 13, 1997 appellant underwent right carpal tunnel release surgery with an excisional
1

Appellant retired from the employing establishment in December 1994.

biopsy of the synovium flexor tendon of her right wrist and hand. The surgery was authorized by
the Office.
In a September 22, 1999 decision, the Office granted appellant a schedule award for a 10
percent permanent impairment of her right hand. The award ran for 24.4 weeks from
November 13, 1998 to May 2, 1999. In a March 3, 2000 decision, the Office granted appellant
additional schedule award compensation to reflect that she had a 10 percent permanent
impairment of her right arm.2
On October 21, 2001 Dr. Hampton J. Jackson, Jr., an attending Board-certified
orthopedic surgeon, determined that appellant had a 55 percent permanent impairment of the
right arm due to sensory and strength loss related to her carpal tunnel syndrome. In a
November 22, 2002 decision, the Office granted appellant a schedule award for an additional 45
percent permanent impairment of her right arm. The award ran for 140.4 weeks from
October 12, 2001 to June 20, 2004.
The findings of September 20, 2002 electromyogram (EMG) and nerve conduction
velocity (NCV) testing of appellant’s right arm revealed normal results with no evidence of
recurrent carpal tunnel syndrome.
On April 25, 2006 Dr. Rida N. Azer, an attending Board-certified orthopedic surgeon,
performed a left carpal tunnel release with an excisional biopsy of the flexor tendon of the left
wrist and hand. The procedure was authorized by the Office. In a June 23, 2006 report, Dr. Azer
indicated that appellant was progressing well after the surgery. Appellant had satisfactory range
of motion and grip strength of her left fingers and sensation over her left median nerve was
normal.
On February 8, 2007 appellant filed a claim for a schedule award for her left arm. The
findings of April 19, 2007 EMG and NCV testing of both arms showed essentially normal results
with evidence of chronic bilateral median neuritis, the residual of carpal tunnel release.3 The
report contained the signature block of a physical therapist.
In a May 11, 2007 report, Dr. Jackson stated that the April 19, 2007 testing “showed
residuals” but did not show worsening of appellant’s condition or any other cause of weakness
and symptoms in her left hand such as radiculopathy. He indicated that on inspection of
appellant’s left hand there was obvious atrophy and noted that manual muscle testing showed
weakness. Examination of appellant’s left hand showed deep cutaneous pain sensibility.
Dr. Jackson stated, “There is decreased superficial pain and tactile sensitivity, and she does have
abnormal sensation and moderate pain that prevents almost all activities.” He indicated that
according to Table 16-10 of the American Medical Association, Guides to the Evaluation of
2

Appellant received a total of 31.2 weeks of compensation. The Office determined that it was more appropriate
to evaluate her impairment with respect to her arm rather than her hand.
3

The test revealed normal NCV and distal motor latency for both median and ulnar nerves, normal bilateral distal
median sensory latencies and distal ulnar sensory latencies across both wrists to ring electrodes on the index fingers
and small fingers, decreased amplitudinal response of the median motor and median sensory latencies bilaterally,
and normal electromyography of selected upper extremity musculature both at rest and with volitional contractions.

2

Permanent Impairment (5th ed. 2001) appellant was between Grade 1 and 2 for sensory loss of
the left median nerve and therefore had an 80 percent sensory loss. Dr. Jackson noted that
according to Table 16-15 the maximum value for sensory loss associated with the median nerve
was 39 percent and stated:
“That means this patient’s sensory deficit is 80 percent x 39, which gives her [a]
figure of 37.2 percent, which is the degree of permanent impairment of the upper
extremity due to loss of function from sensory deficit, pain or discomfort. In
addition, in the same table, this patient has a grade of 4 in manual muscle testing
in general with the hand, and according to [T]able 16-11, she rates a 25 percent in
motor deficits. When it is applied to [T]able 16-15, that equals a 2.5 percent
motor deficit, but in addition to that, this patient only has a 3-kg pinch strength
which, according to [T]able[s] 16-33 and 16-34, equals a 20 percent impairment
of the upper extremity.
“At the same time, she has only a 10 kg grip strength which, according to [T]ables
16-32 and 16-34, again equals 20 percent impairment of the upper extremity, but
these values and strength are not added linearly. It is added on the [C]ombined
[V]alues [C]hart, which is on pages 603, 604 and 605, which equals a 37 percent
permanent impairment of the upper extremity due to loss of function from
decreased strength.”4
In a December 4, 2007 report, Dr. Willie E. Thompson, a Board-certified orthopedic
surgeon serving as an Office medical adviser, determined that updated EMG and NCV studies
were needed prior to making an impairment rating. He indicated that these studies should be
performed by a medical examiner not associated with the treating physician.
The findings of January 25, 2008 EMG and NCV testing of appellant’s left arm revealed
normal results with no evidence of recurrent carpal tunnel syndrome. The testing was performed
by Dr. Anuradha Kulkarni, a Board-certified physical medicine and rehabilitation physician, who
had not previously been associated with appellant’s case. In a February 8, 2008 report, Dr. Azer
stated that appellant had a palpable nodule in her left middle finger but noted that there was no
triggering. Sensation was normal over her left median nerves and over her digital nerves. In a
May 30, 2008 report, Dr. Azer indicated that sensation was normal over appellant’s right and left
median nerves and over her digital nerves.
In a June 26, 2008 report, Dr. Thompson stated that he had reviewed the medical
evidence of record and determined that appellant was not entitled to additional schedule award
compensation. He noted that September 20, 2002 EMG and NCV studies of appellant’s right
arm were completely within normal limits and indicated that appellant had no permanent
impairment of her right arm based on the text on page 495 of the fifth edition of the A.M.A.,
Guides. With respect to the left arm, Dr. Thompson stated that January 25, 2008 EMG and NCV
studies showed no evidence of recurrent carpal tunnel syndrome. Therefore, appellant had no

4

In a May 11, 2007 form, Dr. Jackson indicated that appellant had a 37 percent impairment of her left arm due to
strength loss and a 37 percent impairment due to sensory loss (rounded down from 37.2 percent).

3

permanent impairment of her left arm based on the text on page 495 of the fifth edition of the
A.M.A., Guides.
In a July 22, 2008 decision, the Office determined that appellant had no permanent
impairment of her left arm or more than a 55 percent permanent impairment of her right arm, for
which she received schedule award compensation.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.7
ANALYSIS
In July 1997, the Office accepted that appellant sustained bilateral carpal tunnel
syndrome due to the repetitive duties of her job.8 On November 13, 1997 appellant underwent
right carpal tunnel release surgery with an excisional biopsy of the synovium flexor tendon of
her right wrist and hand. The Office paid her schedule award compensation for a 55 percent
permanent impairment of her right arm. On April 25, 2006 appellant underwent left carpal
tunnel carpal release surgery with an excisional biopsy of the flexor tendon of her left wrist and
hand. On February 8, 2007 she filed a claim for a schedule award for her left arm.
In a July 22, 2008 decision, the Office determined that appellant had a 0 percent
permanent impairment of her left arm and no more than a 55 percent permanent impairment of
her right arm, for which she received schedule award compensation. The Board finds that she
did not meet her burden of proof to establish that she has more than a 55 percent permanent
impairment of her right arm and a 0 percent permanent impairment of her left arm.
Appellant submitted May 11, 2007 reports in which Dr. Jackson, an attending Boardcertified orthopedic surgeon, concluded that she had a 37 percent permanent impairment of her
left arm due to strength loss and a 37 percent permanent impairment of her left arm due to
sensory loss. The opinion of Dr. Jackson is of limited probative value in that he failed to provide
an explanation of how his assessment of permanent impairment was derived in accordance with

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

Id.

8

Appellant retired from the employing establishment in December 1994.

4

the standards adopted by the Office and approved by the Board as appropriate for evaluating
schedule losses.9
Dr. Jackson indicated that appellant had left arm impairment due to weakness upon
manual muscle testing. However, he did not provide any findings of manual muscle testing or
otherwise show that such testing was carried out in accordance with the standards of the A.M.A.,
Guides.10 Dr. Jackson also noted impairment due to grip strength deficits, but the A.M.A.,
Guides provides that the evaluation of grip strength under Tables 16-31 through 16-34 should
only be included in the calculation of an upper extremity impairment if such a deficit has not
been considered adequately by other impairment rating methods for the upper extremity.11 He
did not explain why inclusion of grip strength impairment would be appropriate in the present
case. In addition, Dr. Jackson did not adequately explain why the ostensible sensory and
strength deficits he observed in appellant’s left arm were related to the work-related bilateral
carpal tunnel syndrome. He appeared to rely on the findings of April 19, 2007 EMG and NCV
testing of appellant’s arms. However, the report of this testing is not probative medical evidence
because it was prepared by a physical therapist rather than a physician.12
Dr. Jackson did not provide any opinion on the permanent impairment of appellant’s right
arm and there is no medical evidence of record showing that she has more than a 55 percent
permanent impairment of her right arm. Moreover, the evidence of record establishes that
appellant did not have any impairment of her left arm. The findings of January 25, 2008 EMG
and NCV testing of appellant’s left arm, the most recent prior to the Office’s July 22, 2008
decision, revealed normal results with no evidence of recurrent carpal tunnel syndrome.13 In a
May 30, 2008 report, Dr. Azer, an attending Board-certified orthopedic surgeon, indicated that
sensation was normal over appellant’s right and left median nerves and over her digital nerves.
In a June 26, 2008 report, Dr. Thompson, a Board-certified orthopedic surgeon serving as an
Office medical adviser, noted that the most recent diagnostic testing of appellant’s arms showed
no carpal tunnel syndrome residuals and he therefore concluded that appellant had no permanent
impairment of her arms.14

9

See James Kennedy, Jr., 40 ECAB 620, 626 (1989) (finding that an opinion which is not based upon the
standards adopted by the Office and approved by the Board as appropriate for evaluating schedule losses is of little
probative value in determining the extent of a claimant’s permanent impairment).
10

See A.M.A., Guides 509-11.

11

An example of an impairment that would not be adequately considered by other rating methods would be loss
of strength caused by a severe muscle tear that healed leaving “a palpable muscle defect.” A.M.A., Guides 508.
12

A medical question can only be resolved by medical opinion evidence. The reports of a nonphysician cannot be
considered by the Board in adjudicating such an issue. Arnold A. Alley, 44 ECAB 912, 920-21 (1993).
13

The testing was performed by Dr. Kulkarni, a Board-certified physical medicine and rehabilitation physician.

14

Dr. Thompson referenced the text on page 495 of the fifth edition of the A.M.A., Guides concerning
impairment due to carpal tunnel syndrome.

5

Appellant did not submit any evidence showing that she had more than a 55 percent
permanent impairment of her right arm and a 0 percent permanent impairment of her left arm and
the Office properly denied her claim for additional schedule award compensation.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than a 55 percent permanent impairment of her right arm and a 0 percent permanent
impairment of her left arm.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
July 22, 2008 decision is affirmed.
Issued: October 1, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

